Citation Nr: 1432040	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a headache disability, claimed as migraine headaches.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for right knee strain.

4.  Entitlement to service connection for left knee strain.

5.  Entitlement to service connection for scarring secondary to cesarean section ("C-section").

6.  Entitlement to service connection for a gynecological disability.

7.  Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and January 2013 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

In an April 2012 rating decision, the RO granted service connection for major depressive disorder (50 percent), degenerative joint disease of the lumbar spine (20 percent), and gastroesophageal reflux disease (GERD) (noncompensable), effective from September 7, 2006.

In a December 2013 rating decision, the RO granted service connection for stress fracture of the right tibia, and stress fracture of the left tibia, assigning a noncompensable rating from September 7, 2006.  Because the Veteran was awarded a complete grant of the benefit sough with respect to the service connection claims for psychiatric disability, back disability, GERD, and stress fractures of the right and left tibias, those claims are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Veteran and her spouse testified before the undersigned Veterans Law Judge sitting at the RO in San Antonio, Texas.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board requires a factually informed, medically competent and fully explained addendum medical opinion to resolve the service connection claims for migraine headaches and bilateral knee disability because pertinent VA opinions dated in December 2009 and October 2012 are not supported by adequate rationale.   In addition, VA examinations are necessary to determine the current nature and etiology of any flat feet, gynecologic disability, scarring, and fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional evidence, return the claims file to the examiner who performed the December 2009 neurologic VA examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum responding to the following:

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*June 1998 STR showing assessment of a tension headache.

*December 1998 STR showing assessment of a migraine headache.

*August 1999 STR indicating that the prescribed medication for migraines was making the Veteran sick.

*August 1999 STR showing assessment of probable migraine headache. 

*October 2009 Initial Screening note, showing that the Veteran reported that migraine headaches stared while deployed to Bosnia.  

*November 1999 STR noting episodic migraines.

*August STR showing assessment of a migraine headache.

*A January 2001 service Nursing Triage/Care record noting a history of migraines and complaints of severe headaches and January 2001 emergency care record showing assessment of headache.

*January 2001 Telephone Consultation record noting that the Veteran had poor relief with migraine medication.

*March 2001 Report of Medical History showing the Veteran's report of having had frequent or severe headaches.

*A physician's note on the March 2001 Report of Medical History that the Veteran had been diagnosed with migraine during her tour in Bosnia.

*April 2001 emergency room record showing an assessment of migraine headache.

*July 2001 emergency room record showing an assessment of a migraine headache.

* October 2001 Report of Medical History showing the Veteran's report of having had frequent or severe headaches, with physician's notation of a history of migraines.

*September 2002 Report of Medical History showing the Veteran's report of having had frequent or severe headaches and being treated in an emergency room for migraines.

*Records from Lyster Army Hospital reflecting headaches syndromes and migraine headaches as active problems.

* December 2009 VA examination report diagnosing migraine headaches but with unfavorable etiology opinion. 

*March 2014 hearing testimony.

Then, the examiner is asked to respond to the 
following:

a).  Indicate all headache disabilities currently shown, specifically to include migraine headaches; and

b).  Determine whether any current headache disability had its onset during service or is otherwise related to service. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of flat feet.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a review of the complete claims file is 
imperative, the examiner's attention is called to the following:

*A February 1999 STR noting what appears to a finding of minor pes planus.

*May 1995 orthopedic consultation report noting mild pes planus; arch supports prescribed. 

* October 2001 and September 2002 Reports of Medical History showing the Veteran's report of having had foot trouble.

*April 2004 records from Southeastern Chiropractic Associates, P.C., showing that the Veteran had been diagnosed with flat feet.  

*March 2014 hearing testimony provided by the Veteran's spouse to the effect that the Veteran complained of painful feet during service.  

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate whether flat feet is presently shown; 

b).  Determine whether any current flat foot disability had its onset during service or is otherwise related to service; and

c).  Determine whether any current flat foot disability is proximately due to, or aggravated by service-connected stress fractures of the right and left tibias and/or lumbar spine disability.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Return the claims file to the examiner who performed the October 2012 VA examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum regarding the etiology of any currently diagnosed bilateral knee disability.  

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*May 1995 STR showing an assessment of mild bilateral patellar tendonitis.   

*July 1996 STR showing a 2-week history of bilateral knee pain after running; diagnosis was mild retropatellar pain syndrome.

*August 1999 STR showing diagnosis of bilateral knee strain.

* September 2002 Report of Medical History showing the Veteran's report of having had knee trouble. 

*September 2012 VA x-rays of the knees showing minimal lateral patellar tilt, otherwise unremarkable.

*October 2012 VA bone scan showing bilateral 
patellofemoral activity.

*October 2012 VA examination report and addendum.

After reviewing the record, the examiner is asked to respond to the following:

a).  Indicate any bilateral knee disability currently shown;

b).  Determine whether any currently diagnosed bilateral knee disability had its onset during service or is otherwise related to service; and

c).  Determine whether any currently diagnosed bilateral  knee disability is proximately due to, or aggravated by service-connected stress fractures of the right and left tibias and/or lumbar spine disability.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed gynecologic disability and scarring due to cesarean section.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*February 1997 STR showing that the Veteran underwent a C-section.

*August 1997 STR showing assessment of pelvic pain.

*September 1999 STR showing request for ob/gyn probe because a blue plastic cup reportedly came out of vagina.  Assessments were candidiasis and foreign object form vagina "according to patient."  

*July 2000 hospital narrative summary showing that the Veteran underwent a repeat C-section and voluntary tubal ligation. 

*December 2000 STR showing an assessment of abnormal menses bleeding, as relevant.

*January 2001 radiologist report showing complaints of increased menses bleeding and duration with clots; transabdominal endovaginal pelvic sonography showing no significant abnormality.

*August 2001 STR showing assessment of oligomenorrhea.

*September 2002 Report of Medical History showing the Veteran's report of having had a change in menstrual pattern and abnormal pap smears.

*February 2008 record from Women's Medical Center, P.C., showing impression of oligomenorrhea with polycystic ovarian syndrome.

*March 2014 hearing testimony.

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate any gynecologic disability currently shown;

b).   Indicate whether scarring secondary to in-service cesarean sections is presently shown, and describe all related symptoms; and  

c).  Then, determine whether any current gynecologic disability and scarring had its onset during service or are otherwise related to service, to include in-service pregnancies and C-sections, pelvic pain, abnormal bleeding, and report of foreign object expelled from vagina. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her fibromyalgia.  (NOTE: She is NOT a Persian Gulf War Veteran).  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*Please note that the Veteran had service in Bosnia and not in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).

*September 1996 inpatient treatment record showing a diagnosis of musculoskeletal pain, unknown etiology ("non auto").

*Emergency care record dated in October 1999 showing an assessment of musculoskeletal pain.

*April 2001 STR showing assessment of musculoskeletal upper back pain.

*July 2001 STR showing an assessment of multiple somatic complaints, with accompanying consultation sheet.

* September 2002 Report of Medical History showing the Veteran's report of having had painful shoulder, elbow, or wrist.

*February 2011 correspondence from Dothan Medical Associates, P.C., noting a diagnosis of fibromyalgia since May 2010.

*December 2012 VA examination report showing diagnosis of fibromyalgia.

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Determine whether the Veteran's current fibromyalgia had its onset during service or is otherwise related to service; and

b).   Determine whether the Veteran's fibromyalgia is proximately due to, or aggravated by a service-connected disability.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Thereafter, review the appeal and if the benefit continues to be denied, a Supplemental Statement of the Case will be issued to the Veteran, and established appellate procedures will follow.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



